Citation Nr: 1036608	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  06-25 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral cataracts 
with myopia and astigmatism (claimed as decreased vision), to 
include as secondary to diabetes mellitus.

2.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.

3.  Entitlement to service connection for erectile dysfunction, 
to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active military service from April 1969 to 
June 1973.

The appeal comes before the Board of Veterans' Appeals (Board) 
from two rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina.  A 
December 2005 rating decision denied the claim for service 
connection for bilateral cataracts with myopia and astigmatism 
and for erectile dysfunction on a direct basis and as secondary 
to diabetes mellitus.  A January 2007 rating decision denied the 
claim for service connection for hypertension, to include as 
secondary to diabetes mellitus.

In the July 2010 written brief presentation, the Veteran's 
representative suggested that the Veteran's symptoms of 
posttraumatic stress disorder (PTSD) more nearly approximate the 
rating criteria for a 70 percent evaluation.  A January 2008 
rating decision awarded service connection for PTSD and assigned 
an initial 30 percent evaluation, effective July 24, 2006.  The 
issue of entitlement to an evaluation in excess of 30 
percent for PTSD has been raised by the record, but has 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Bilateral cataracts with myopia and astigmatism, first shown 
more than 31 years after separation from service, is not shown to 
be related to that service or proximately due to or aggravated by 
service-connected diabetes mellitus.

3.  The Veteran is not shown to have a current hypertension 
disability. 

4.  The Veteran's statements about the onset and nature of his 
claimed erectile dysfunction are not credible because they are 
inconsistent.

5.  Erectile dysfunction is not shown to be related to service or 
proximately due to or aggravated by service-connected diabetes 
mellitus.


CONCLUSIONS OF LAW

1.  Bilateral cataracts with myopia and astigmatism was not 
incurred in or aggravated by military service or caused or 
aggravated by diabetes mellitus.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 
3.310 (2009).

2.  Hypertension was not incurred in or aggravated by military 
service, nor may it be presumed to have been incurred in service; 
hypertension was not caused or aggravated by diabetes mellitus.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2009).

3.  Erectile dysfunction was not incurred in or aggravated by 
military service, nor was it caused or aggravated by diabetes 
mellitus.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2009).




	(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (Court) have been fulfilled.  In this 
case, the Veteran's claim for service connection for bilateral 
cataracts, claimed as decreased vision, was received in May 2005, 
and his claim for service connection for hypertension was 
received in July 2006.  It appears that the RO inferred a claim 
for service connection for erectile dysfunction based on 
statements the Veteran made during a September 2005 VA 
examination.  Thereafter, he was notified of the general 
provisions of the VCAA by the Colombia RO in correspondence dated 
in June 2005 and December 2006.  These letters notified the 
Veteran of VA's responsibilities in obtaining information to 
assist him in completing his claims, identified his duties in 
obtaining information and evidence to substantiate his claims, 
and provided other pertinent information regarding the VCAA.  
Thereafter, the claims were reviewed and a supplemental statement 
of the case was issued in January 2008.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 
183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice 
requirements applied to all elements of a claim.  An additional 
notice as to this matter was provided in March 2006.

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claims and has been provided 
opportunities to submit such evidence.  A review of the claims 
file shows that VA has conducted reasonable efforts to assist him 
in obtaining evidence necessary to substantiate his claims during 
the course of this appeal.  His service treatment records, 
service personnel records, and VA treatment records have been 
obtained and associated with his claims file.  He has also been 
provided with VA diabetes mellitus, eye, genitourinary, and 
hypertension examinations to assess the current nature and 
etiology of his claimed cataracts, hypertension, and erectile 
dysfunction disabilities.  

Furthermore, the Veteran has been notified of the evidence and 
information necessary to substantiate his claims, and he has been 
notified of VA's efforts to assist him.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in substantiating 
his claims.

Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  Service connection may be established for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or during 
the applicable presumptive period.  In addition, certain chronic 
diseases, including hypertension, may be presumed to have been 
incurred in or aggravated during service if they become disabling 
to a compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.307, 3.309.

For VA compensation purposes, the term hypertension means that 
the diastolic blood pressure is predominantly 90mm. or greater, 
and isolated systolic hypertension means that the systolic blood 
pressure is predominantly 160mm. or greater with a diastolic 
blood pressure of less than 90mm.  38 C.F.R. § 4.104, note after 
Diagnostic Code 7101.

For service-connected erectile dysfunction, a compensable, 20 
percent, rating is warranted only for deformity of the penis with 
loss of erectile power.  38 C.F.R. § 4.115b, Diagnostic Code 
7522.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
38 C.F.R. § 3.310(a) (effective before and after October 10, 
2006).  The Court has held that when aggravation of a nonservice-
connected condition is proximately due to or the result of a 
service-connected condition the veteran shall be compensated for 
the degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 
439 (1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  It was noted, however, that VA will not concede a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at any 
time between the onset of aggravation and the receipt of medical 
evidence establishing the current level of severity of the 
nonservice-connected disease or injury.  38 C.F.R. § 3.310(b) 
(2009).

In a claim for service connection, the ultimate credibility or 
weight to be accorded evidence must be determined as a question 
of fact.  The Board determines whether (1) the weight of the 
evidence supports the claim, or (2) the weight of the 
"positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against the 
claim; the appellant prevails in either event.  However, if the 
weight of the evidence is against the appellant's claim, the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background

The Veteran contends that he has cataracts, hypertension, and 
erectile dysfunction disabilities that were caused by his 
service-connection diabetes mellitus.

Service treatment records dated in January 1971 and April 1972 
showed that his right eye was flushed with sterile water and 
treated with medication after splashing detergent in the eye 
(January 1971) and splashing cleaning solvent in the eye (April 
1972).  Service treatment records were silent for any other eye 
complaints or for any complaints, findings, or reference to any 
blood pressure or sexual dysfunction problems.  

The Veteran's service treatment records contained three blood 
pressure readings between 1969 and 1973.  His diastolic blood 
pressure never reached 90, and his systolic blood pressure never 
reached 160. 

Date
Systolic
Diastoli
c
March 1969 (Enlistment)
110
64
July 1970 (Treatment note)
96
70
May 1973 (Separation)
110
70

A May 1973 separation medical examination report showed normal 
clinical findings of the general eyes, vascular system, and 
genitourinary system.  Distant vision was reported as 20/20 in 
each eye, and he had a normal field of vision.

Service personnel records showed service in Vietnam for two 
months between January and March 1971.  Therefore, exposure to 
herbicides (Agent Orange) is conceded, and the Veteran was 
awarded service connection for diabetes mellitus in an October 
2005 rating decision based on a presumption of herbicide 
exposure.

Post-service private treatment records dated from July 1998 to 
October 2002 from Travelers Rest Family Practice reflected some 
urine and blood glucose testing in March and April 2002, but did 
not show any diagnosis of diabetes.  The records contained four 
blood pressure readings, which ranged from 120/80 in July 1998 to 
140/80 in January 2001.

Private treatment records dated from November 2002 to April 2005 
from Premier Family Medicine included some complaints of urinary 
frequency, nocturia, and urinary incontinence, and he was 
diagnosed with diabetes mellitus in January 2005.

In a VA new patient history and physical report dated in October 
2004, the Veteran denied any history of cataracts, hypertension, 
or sexual dysfunction, but complained of blurred vision in his 
right eye for several months.  Subsequent VA treatment records 
showed treatment for diabetes mellitus, diagnosed in January 
2005.

Private treatment records from Jervey Eye Group showed that the 
Veteran was diagnosed in February 2005 with mild bilateral 
cataracts with vision that could be corrected to 20/20 in each 
eye.  The assessment included diabetes mellitus without BDR 
(bilateral diabetic retinopathy).  In March 2005 he stated that 
his vision blurred when his blood sugar is elevated; he admitted 
that he does not check his blood sugar anymore because he knows 
it is elevated, and he works "crazy hours."  The assessment was 
diabetes and cataracts.

In a VA treatment record dated in July 2005, the Veteran 
expressed no complaints regarding blood pressure, his blood 
pressure was measured as 145/81, and the nurse diagnosed 
hypertension, controlled.  In a December 2005 treatment note, his 
blood pressure was measured as 142/92 and 148/91, and again the 
diagnosis was controlled hypertension.

In a VA diabetes mellitus examination report dated in September 
2005, the Veteran denied any history of hypertension; his blood 
pressure on examination was reported as 160/94.  He stated that 
he had erectile dysfunction, but Viagra was effective treatment.

In a VA genitourinary examination report dated in November 2005, 
the Veteran stated that stated that he was initially diagnosed 
with diabetes about 10 years ago [in 1995].  He described a 
history of erectile dysfunction that had been present for years, 
ever since he returned from Vietnam.  He stated that it had been 
worse in the last several years since he was diagnosed with 
diabetes, but again stated that it was present for many years 
prior to his diagnosis of diabetes.  He denied ever having any 
implants, pump, counseling, injections, or any other medication 
for the erectile dysfunction.  He also denied being able to have 
intercourse whatsoever.  There was no sign of deformity of the 
penis on examination.  The diagnosis was erectile dysfunction.  
The examiner opined that it was less likely than likely that 
erectile dysfunction was caused by diabetes mellitus because the 
Veteran reported a long history of erectile dysfunction prior to 
his diagnosis with diabetes mellitus.  During the examination, 
blood pressure was measured as 154/102.

In a VA eyes examination report dated in November 2005, the 
Veteran complained of decreased vision at near that is improved 
with his glasses.  He denied blurred, distorted, or double 
vision; visual field defect; history of eye injury; or watering, 
swelling, or surgery or drops.  Following a review of the claims 
file and physical examination, the diagnosis was myopia with 
astigmatism, diabetes mellitus without diabetic retinopathy, and 
early cataracts in both eyes.  The examiner opined that it is 
less likely as not that cataracts was the result of diabetes 
mellitus; instead, he explained that the Veteran had normal 
cataract progression for his age.  

In a VA mental health intake assessment dated in December 2005, 
the Veteran stated that he previously quit smoking around 1999.  
He described opening his own plumbing business in 1999 and 
reported that it had been struggling ever since, and he was very 
far in debt.  He reported working seven days a week most weeks.  
In VA psychotherapy notes dated in January and February 2006, he 
reported that he was deciding whether to let his business go by 
selling it to another company, but he would still be in a lot of 
debt.  He stated that he felt like a failure and was very 
depressed.  He also described feeling very upset after his wife's 
stepfather died of a heart attack and paramedics left him lying 
in the back yard.

In a VA diabetes mellitus examination dated in January 2007, the 
Veteran denied a history of hypertension.  He stated that he had 
been smoking one pack of cigarettes daily for the past six 
months.  Blood pressure was measured as 168/94, 160/90, and 
162/90.

In a June 2007 VA hypertension examination report, the Veteran 
reported that for the past one or two years, he has had elevated 
blood pressure.  He stated that his primary care provider told 
him that he was "borderline for hypertension," and the Veteran 
himself indicated that he was "getting there."  He added that 
he believed that the onset of the elevated blood pressure was 
when he started smoking again.  He denied taking any hypertensive 
medications.  The examiner reviewed the claims folder and noted 
slightly elevated blood pressure readings in July 2005, December 
2005, and June 2006.  He remarked that other blood pressure 
readings, however, were within the normal range.  On examination, 
his blood pressure was measured as 136/84, 136/82, and 130/80.  
The examiner concluded that based upon the available information, 
the Veteran was not hypertensive.

Subsequent VA treatment records dated in August 2007 showed blood 
pressure readings of 153/84 and 127/66. 

Analysis

The Board has carefully reviewed the medical and lay evidence of 
record, but finds that service connection for bilateral 
cataracts, hypertension, or erectile dysfunction is not 
warranted.

Bilateral Cataracts

As an initial matter, the Board has considered the claim for 
entitlement to service connection for bilateral cataracts on a 
direct basis.  However, as noted above, service treatment records 
do not reflect any complaints that could be attributed to 
cataracts, and the post-service medical evidence of record does 
not reveal any findings, diagnosis, or treatment of cataracts 
until February 2005, more than 31 years after separation from 
service.  The passage of many years between discharge from active 
service and the medical documentation of a claimed disability is 
a factor that tends to weigh against a claim for service 
connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000); Shaw v. Principi, 3 Vet. App. 365 (1992 ).

In addition, to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service incurrence 
or aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond 
v. West, 12 Vet. App. 341, 346 (1999).  In the present case, 
there is no persuasive lay evidence or competent medical evidence 
of a nexus between any in-service disease or injury and his 
current bilateral cataracts disorder, nor does the Veteran 
contend that his eye problems began in service.

The Board has also considered whether service connection for 
bilateral cataracts is warranted on a secondary basis.  The Board 
finds that the November 2005 VA examiner's opinion (that 
cataracts was less likely as not a result of diabetes) is 
persuasive because it was supported by a factually accurate, 
articulated medical rationale that was consistent with 
contemporaneous medical evidence and the Veteran's reported 
history of eye problems on examination.  Again, the examiner 
attributed the Veteran's early bilateral cataracts to a normal 
cataract progression based on the Veteran's age, and cataracts is 
first shown by competent medical evidence in February 2005, 
approximately one month after the Veteran was diagnosed with 
diabetes mellitus.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 
295, 302-04 (holding that it is the factually accurate, fully 
articulated, sound reasoning for the conclusion that contributes 
to the probative value to a medical opinion).

The Board acknowledges that the VA examiner did not specifically 
opine whether the Veteran's mild bilateral cataracts had been 
aggravated by diabetes mellitus, but finds that the omission is 
harmless error because the (1) the Veteran identified the same 
symptoms on examination (decreased vision) that he identified in 
his July 2005 claim, (2) the November 2005 diagnosis of "early 
bilateral cataracts" is consistent with the original February 
2005 diagnosis of "mild bilateral cataracts," and (3) 
subsequent VA treatment records dated to 2007 reveal no further 
complaints or findings related to his cataracts that suggest that 
his cataracts had worsened.  Therefore, while the examiner did 
not provide a medical opinion regarding any aggravation of 
bilateral cataracts, the Board finds that neither the objective 
medical evidence, nor any lay evidence (the Veteran's subjective 
complaints) provides a basis upon which to provide such an 
opinion.

For the foregoing reasons, the claim for service connection for 
bilateral cataracts must be denied.

Hypertension

The Board has considered the claim for entitlement to service 
connection for hypertension on a direct basis and as secondary to 
diabetes mellitus, but finds that service connection is not 
warranted because the Veteran does not have a current 
hypertension disability.  While post-service VA treatment records 
and examination reports reveal some isolated, elevated blood 
pressure readings, and a VA nurse diagnosed controlled 
hypertension in July and December 2005, the majority of VA and 
private treatment records do not reflect a chronic hypertension 
disability characterized by diastolic blood pressure of 
predominantly 90mm. or greater, or systolic blood pressure 
predominantly 160mm. or greater with a diastolic blood pressure 
of less than 90mm.  38 C.F.R. § 4.104.  Moreover, the elevated 
readings generally coincided with the Veteran's reports of 
feeling "very depressed" about his decision to sell his 
plumbing business that would still not alleviate his financial 
debt and his decision to resume smoking a pack of cigarettes per 
day at the same time.  

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such incidents 
have resulted in a disability.  38 U.S.C.A. § 1110.  To prevail 
on the issue of service connection there must be:  medical 
evidence of a current disability; medical evidence, or in some 
cases lay evidence, of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an in-
service disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 
341, 346 (1999).  In the present case, there is no competent 
medical evidence of a current hypertension disability, and the 
claim for service connection for hypertension must be denied.

Erectile Dysfunction

As an initial matter, the Board finds that the Veteran is 
competent to describe his symptomatology regarding his claimed 
erectile dysfunction.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007) (holding that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation; in such cases, the Board is within 
its province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding of 
service incurrence and continuity of symptomatology sufficient to 
establish service connection).

However, having carefully reviewed the medical and lay evidence 
of record, the Board finds that service connection for erectile 
dysfunction on a direct basis or as secondary to diabetes 
mellitus is not warranted because the record does not show, and 
the Veteran does not allege, any sexual dysfunction during 
service, and he subsequently reported experiencing erectile 
dysfunction for decades prior to being diagnosed with diabetes 
mellitus in January 2005.  The Board also has considered whether 
service connection for erectile dysfunction is warranted based on 
aggravation secondary to diabetes mellitus, but the Board finds 
that the Veteran's statements about the onset and progression of 
his claimed erectile dysfunction are not credible because they 
are so inconsistent.  For example, he denied any history of 
sexual dysfunction in October 2004; he was diagnosed with 
diabetes mellitus in January 2005; he reported having erectile 
dysfunction with effective use of Viagra on VA examination in 
September 2005; then on VA examination in November 2005 two 
months later, he denied any medical treatment for erectile 
dysfunction, denied being able to have intercourse, and stated 
that he had erectile dysfunction since he returned from Vietnam.  
Because his statements are entirely inconsistent, the Board 
cannot accept any of them as credible, and his claim must be 
denied.  See Culver v. Derwinski, 3 Vet. App. 292, 297 (1992) 
(holding that it is the duty of the BVA as the factfinder to 
determine credibility of the testimony and other lay evidence).  
All Claims

For all the foregoing reasons, the claims for service connection 
for cataracts, hypertension, and erectile dysfunction, to include 
as secondary to diabetes mellitus, must be denied.  In arriving 
at the decision to deny the claims, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claims, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for bilateral cataracts with 
myopia and astigmatism, to include as secondary to diabetes 
mellitus, is denied.

Entitlement to service connection for hypertension, to include as 
secondary to diabetes mellitus, is denied.

Entitlement to service connection for erectile dysfunction, to 
include as secondary to diabetes mellitus, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


